



TRANSITION AGREEMENT
This Transition Agreement (including the Exhibits attached hereto, this
“Transition Agreement”) is made and entered into on April 24, 2019 (the
“Effective Date”), by and between Raymond T. Betler (“Executive”) and
Westinghouse Air Brake Technologies Corporation (the “Company”).
WHEREAS, Executive has been employed by the Company as President and Chief
Executive Officer, and Executive and the Company are parties to an Employment
Continuation Agreement, dated as of June 30, 2009 (the “Employment Agreement”);
WHEREAS, both Executive and the Company desire and intend to amicably sever the
employment relationship between them;
WHEREAS, both Executive and the Company have read and understand the terms of
this Transition Agreement, and both Executive and the Company have been provided
with reasonable opportunities to consult with their respective legal counsel
prior to entering into this Transition Agreement; and
WHEREAS, capitalized terms used and not defined herein shall have the meaning
provided in the Employment Agreement.
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Transition Agreement, the Company and Executive agree as follows:
a)
Date of Termination. Executive’s employment with the Company will terminate
effective as of July 1, 2019 (the “Date of Termination”). Executive shall
resign, effective as of the Date of Termination, from his position as President
and Chief Executive Officer of the Company and from all other positions
Executive holds as an officer, director or employee of the Company or any of its
subsidiaries and affiliates. Executive will promptly execute such documents and
take such actions as may be necessary or reasonably requested by the Company or
any of its subsidiaries or affiliates to effectuate or memorialize the
resignation of such positions.

b)
Severance Benefits. In consideration for Executive’s (i) execution of this
Transition Agreement, (ii) continuing employment with the Company through the
Date of Termination, (iii) execution, on the Date of Termination, of the release
of claims attached hereto as Exhibit A (the “Release”), (iv) non-revocation of
the Release, and (v) compliance with the post-employment restrictions set forth
in Section 11 of the Employment Agreement, as modified by this Transition
Agreement, Executive will receive the payments and benefits as specified on the
attached Exhibit B, subject to applicable tax withholding (collectively, the
“Severance Benefits”). Notwithstanding the foregoing, if Executive dies prior to
the Date of Termination, the Severance Benefits shall vest and be paid pursuant
to Exhibit B to Executive’s surviving spouse or, if Executive has no surviving
spouse, Executive’s estate, at the same time and in such amounts as otherwise
would have been received by Executive; provided Executive’s surviving spouse or
the executor of Executive’s estate, as applicable, executes, and does not
revoke, the Release (with such changes thereto as the Company deems necessary to
reflect that Executive’s surviving spouse or the executor of Executive’s estate,
as applicable, and not Executive, is executing such Release). The Severance
Benefits are in full satisfaction of all payment obligations of the Company and
its subsidiaries under the Employment Agreement, the Company 2011 Stock
Incentive Plan (as amended or amended and restated from time to time, the
“Equity Plan”), the Company Long Term Incentive Plan and other compensation
arrangements of the Company and its subsidiaries.

c)
Transition Period. From the Effective Date through the Date of Termination or,
if earlier, the date of Executive’s death or voluntary resignation (the
“Transition Period”), Executive shall continue to be paid his current base
salary and receive his current employee benefits. During the Transition Period,
Executive may only be terminated by the Company for Cause. For purposes of this
Transition Agreement, “Cause” is defined as (i) Executive’s willful and repeated
failure to perform his duties (other than any such failure resulting from
incapacity due to physical or mental illness); (ii) Executive’s willful
engagement in dishonesty, illegal conduct, or gross misconduct, which is, in
each case, materially injurious to the Company; (iii) Executive’s embezzlement,
misappropriation, or fraud, whether or not related to Executive’s employment
with the Company; (iv) Executive’s conviction of or plea of guilty or nolo
contendere to a crime that constitutes a felony (or state law equivalent) or a
crime that constitutes a misdemeanor involving moral turpitude, if such felony
or other crime is work-related, materially impairs Executive’s ability to
perform services for the Company or results in material reputational or
financial harm to the Company; or (v) any material failure by Executive to
comply with the Company’s written polices or rules. No act or failure to act on
the part of Executive shall be considered “willful” unless it is done, or
omitted to be done, by Executive in bad faith or without reasonable belief that
Executive’s action or omission was in the best interests of the Company. For
purposes of this Transition Agreement, termination of Executive’s employment
will not be deemed to be for Cause unless and until the Company delivers to
Executive a written notice of the conduct that the Company finds constitutes
Cause. Except for Cause that by its nature cannot reasonably be expected to be
cured, Executive will have ten (10) business days from the delivery of written
notice by the Company within which to cure the Cause.

d)
Non-Disparagement. Executive agrees that he shall not talk about or otherwise
communicate to any third parties in a malicious, disparaging or defamatory
manner regarding the Company or its past or present officers, directors, board
members, affiliates, parent entities, subsidiaries, administrators, successors,
and assigns (the “Company Parties”), or any aspect of his employment with the
Company or its subsidiaries. The Company agrees that it shall use its best
efforts and take all reasonable measures to cause its officers and directors to
refrain from talking about or otherwise communicating to any third parties in a
malicious, disparaging or defamatory manner regarding Executive. Further,
Executive shall not make or authorize to be made any written or oral statement
that may disparage or damage the reputation of the Company or the Company
Parties, and the Company shall use its best efforts and take all reasonable
measures to cause its officers and directors to not make or authorize to be made
any written or oral statement that may disparage or damage Executive’s
reputation.

e)
Post-Employment Restrictive Covenants. Executive reaffirms that Executive’s
post-employment restrictions set forth in Section 11 of the Employment Agreement
expressly survive termination of Executive’s employment, will remain in full
force and effect notwithstanding the termination of Executive’s employment, and
are hereby incorporated by reference into this Transition Agreement; provided,
however, that Sections 11(c) and 11(d) of the Employment Agreement are hereby
amended by replacing the phrase “a period of one year”, in each instance where
it appears therein, with “a period of twenty four (24) months.”  For the
avoidance of doubt, this amendment shall not affect any references in Section
11(d) to the phrase “one year period preceding Executive’s separation from the
Company”. Executive acknowledges that breach of any post-employment restrictive
covenant in the Employment Agreement, as modified by this Transition Agreement,
will constitute a breach of this Transition Agreement. Executive recognizes the
legitimate business interests of the Company in protecting its goodwill or other
business interests and represents that the post-employment restrictions outlined
in the Employment Agreement, as modified herein, do not unduly restrict or
curtail his legitimate efforts to earn a livelihood in light of the substantial
consideration Executive will receive. The covenants in Section 2.4 of the Equity
Plan and any non-competition, non-solicitation (employee or customer) or
non-interference covenants in any Award (as defined in the Equity Plan)
agreement will continue to apply to Executive after the Date of Termination, but
the covenants set forth in the first two sentences of Section 2.4 of the Equity
Plan and any non-competition, non-solicitation (employee or customer) or
non-interference covenants in any Award agreement will cease to apply to
Executive after July 1, 2021.

f)
Indemnification Obligation. The Company reaffirms its obligations set forth in
Section 5(g) of the Employment Agreement.

g)
Company Property. Executive affirms that he has, or will have within a
reasonable time after the Date of Termination, returned to the Company in
reasonable working order all Company Property, as described more fully below.
“Company Property” includes equipment, supplies and documents of the Company or
any subsidiary of the Company. Such documents may include but are not limited to
customer lists, financial statements, cost data, price lists, invoices, forms,
passwords, electronic files and media, mailing lists, contracts, reports,
manuals, personnel files, correspondence, business cards, drawings, employee
lists or directories, lists of vendors, photographs, maps, surveys, and the
like, including copies, notes or compilations made therefrom, whether such
documents are embodied on “hard copies” or contained on computer disk or any
other medium. Executive further agrees that he will not retain any copies or
duplicates of any such Company Property.

h)
Future Cooperation. Executive agrees that, for a period of 24 months following
the Date of Termination, he will fully cooperate with the Company in effecting
an orderly transition of his duties and in ensuring that the business of the
Company is conducted in a professional, positive and competent manner including,
without limitation, by making himself available to answer questions posed by the
Company. Executive agrees that he shall, without any additional compensation,
respond to reasonable requests for information from the Company regarding
matters that may arise in the Company’s business. Executive further agrees to
fully and completely cooperate with the Company, its advisors and its legal
counsel with respect to any litigation that is pending against the Company and
any claim or action that may be filed against the Company in the future. Such
cooperation shall include making himself available at reasonable times and
places for interviews, reviewing documents, testifying in a deposition or a
legal or administrative proceeding, and providing advice to the Company in
preparing defenses to any pending or potential future claims against the
Company. Executive and the Company shall use reasonable and appropriate
diligence to schedule such cooperation with due regard for Executive’s then
existing professional and personal commitments. The Company agrees to
pay/reimburse Executive for his reasonable out-of-pocket expenses incurred as a
result of his cooperation with the Company.

i)
Acknowledgements. Nothing in this Transition Agreement prevents Executive from
providing, without prior notice to the Company, information to governmental
authorities regarding possible legal violations or otherwise testifying or
participating in any investigation or proceeding by any governmental authorities
regarding possible legal violations. Furthermore, no Company policy or
individual agreement between the Company and Executive shall prevent Executive
from providing information to government authorities regarding possible legal
violations, participating in investigations, testifying in proceedings regarding
the Company’s past or future conduct, engaging in any future activities
protected under the whistleblower statutes administered by any government agency
(e.g., the Equal Employment Opportunity Commission, National Labor Relations
Board, Securities and Exchange Commission, etc.) or receiving a monetary award
from a government-administered whistleblower award program for providing
information directly to a government agency. The Company nonetheless asserts and
does not waive its attorney-client privilege over any information appropriately
protected by such privilege.

j)
Nature of Agreement. This Transition Agreement contains the entire agreement
between the Company (including its subsidiaries) and Executive regarding
Executive’s departure from the Company, except that the post-employment
covenants of Executive contained in the Employment Agreement, the Equity Plan
and in any Award agreements, in each case as modified by this Transition
Agreement, will remain in full force and effect. This Transition Agreement may
not be altered, modified, waived or amended except by a written document signed
by a duly authorized representative of the Company and Executive. The headings
in this document are for reference only and shall not in any way affect the
meaning or interpretation of this Transition Agreement.

k)
Choice of Law. This Transition Agreement will be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without giving
effect to any choice of law or conflicting provision or rule (whether of the
Commonwealth of Pennsylvania or any other jurisdiction) that would cause the
laws of any jurisdiction other than the Commonwealth of Pennsylvania to be
applied. In furtherance of the foregoing, the internal law of the Commonwealth
of Pennsylvania will control the interpretation and construction of this
Transition Agreement, even if under such jurisdiction’s choice of law or
conflict of law analysis, the substantive law of some other jurisdiction would
ordinarily apply. Further, to the extent that Executive or the Company is
required to initiate legal action to enforce any right or obligation under this
Transition Agreement, Executive and the Company agree that any such litigation
shall be filed and determined by the United States District Court for the
Western District of Pennsylvania or the Court of Common Pleas for Allegheny
County; and both Executive and the Company consent to the exclusive personal
jurisdiction of such courts.

[Signatures on the following page.]







WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION
    
By:    
    Name: Scott E. Wahlstrom
    Title: Executive Vice President, Human Resources







    Raymond T. Betler





Exhibit A
Release of Claims
(see attached)

Release
THIS RELEASE (the “Release”) is executed by Raymond T. Betler (“Executive”) for
the benefit of Westinghouse Air Brake Technologies Corporation (the “Company”).
WHEREAS, the entering into and non-revocation of this Release is a condition to
Executive’s right to receive certain payments and benefits under the Transition
Agreement, dated as of April 24, 2019, by and between the Company and Executive
(the “Transition Agreement”). Capitalized terms used and not defined herein
shall have the meaning provided in the Transition Agreement.    
NOW, THEREFORE, in consideration for Severance Benefits, to which Executive is
not otherwise entitled, and the sufficiency of which Executive acknowledges,
Executive represents and agrees, as follows:
1.Release in Full of All Claims. Executive, for himself, his heirs,
administrators, representatives, executors, successors and assigns (collectively
“Releasers”), hereby irrevocably and unconditionally releases, acquits and
forever discharges the Company or any of its parents, subsidiaries, divisions,
affiliates and related entities and their current and former directors,
officers, shareholders, trustees, employees, consultants, independent
contractors, representatives, agents, servants, successors and assigns and all
persons acting by, through or under or in concert with any of them (collectively
“Releasees”), from all claims, rights and liabilities up to and including the
date of this Release arising from or relating to Executive’s employment with the
Company, its subsidiaries, and affiliates or the termination thereof and from
any and all charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses of any nature whatsoever, known or
unknown, suspected or unsuspected (“Claims”). Executive acknowledges that the
Claims released under this paragraph might arise under many different foreign,
domestic, national, state, or local laws (including statutes, regulations, other
administrative guidance, and common law doctrines), including, but not limited
to, the following:
(a)
Claims of breach of contract, whether express, implied or implied-in-fact,
promissory estoppel, wrongful discharge, retaliatory discharge, interference
with contractual relations or prospective economic advantage or violation of any
duties of good faith and fair dealing;

(b)
Claims for salary, bonus compensation, incentive compensation, commissions,
deferred compensation, premium payments, overtime compensation, stock rights,
stock options, vacation, paid time off, sick leave, family leave, medical leave,
fringe benefits or remuneration of any kind arising out of or relating to
Executive’s employment by the Company up through the Date of Termination;

(c)
Claims under or pursuant to the Americans with Disabilities Act, as amended, the
Age Discrimination in Employment Act, as amended (the “ADEA”), Title VII of the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Equal
Pay Act, United States Presidential Executive Orders 11246 and 11375, 42 U.S.C.
§ 1981, as amended, the Family and Medical Leave Act, the Sarbanes-Oxley Act,
the Worker Adjustment and Retraining Notification Act, the Genetic Information
Nondiscrimination Act, and the Fair Labor Standards Act (including Claims for
salary, bonus compensation, commissions, deferred compensation or remuneration
of any kind), as well as any other federal law, statute, ordinance, rule,
regulation or executive order relating to employment and/or discrimination in
employment, and/or any Claims to attorneys’ fees or costs under such statutes
and laws;

(d)
Claims under the Pennsylvania Human Relations Act, 43 PA. CONS. STAT. §§ 951 –
963, the Pennsylvania Minimum Wage Act, 43 PA. CONS. STAT. §§333.101 -333.115,
the Pennsylvania Wage Payment and Collection Law, 43 PA. CONS. STAT. § 260.1 et
seq., and any other Claims under any Pennsylvania statutes, as well as any other
state or local law, statute, ordinance, rule, regulation or executive order
relating to employment and/or discrimination in employment, and/or any Claims to
attorneys’ fees or costs under such statutes and laws;

(e)
Claims for intentional torts, negligence, negligent or intentional infliction of
emotional distress, personal, emotional or physical injury, fraud, defamation,
libel, slander, misrepresentation, violation of public policy, invasion of
privacy, or any other statutory or common law tort theory of recovery; and

(f)
Claims arising under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), or pertaining to ERISA-regulated benefits, including any
claims for severance pay, welfare benefits, unvested retirement benefits or
other remuneration or benefits of any kind or character.

2.Unknown Claims. Executive acknowledges that Executive is releasing claims that
Executive may not know about, and that Executive does so with knowing and
voluntary intent. Executive expressly waives all rights that Executive may have
under any law that is intended to protect Executive from waiving unknown Claims.
Executive further acknowledges that Executive understands the significance of
doing so.
3.No Claims Filed. Executive affirms that, as of the date of execution of this
Release, Executive has filed no lawsuit, charge, claim or complaint with any
governmental agency or in any court against the Company or any of the other
Releasees.
4.Exclusions for Certain Claims. Notwithstanding the foregoing, Executive and
the Company agree that this Release specifically excludes (i) Executive’s rights
and the Company’s obligations under the Transition Agreement, (ii) applicable
statutory rights to indemnification for actions taken within the scope of his
employment and his service as an officer or director of the Company or any of
its subsidiaries, which shall include the availability of all insurance coverage
that may apply to such claims, and (iii) claims that may not, as a matter of
law, be released. Further, Executive and the Company agree that nothing herein
shall be construed to prevent Executive from enforcing rights, if any, under
ERISA to recover any vested benefits or instituting any action to enforce the
terms of this Release.
5.Government Investigations. The parties agree that nothing in this Release
shall be construed to prohibit Executive from filing a charge with the Equal
Employment Opportunity Commission (hereinafter “EEOC”) to enforce the ADEA and
other laws, the Securities Exchange Commission or other similar governmental
agency, or from participating in investigations with such entities. However,
Executive acknowledges that by executing this Release, Executive waives his
right to seek or accept individual remedies or monetary damages in any such
action or lawsuit arising from such charges or investigations, or in connection
with any complaint or charge that Executive may file with an administrative
agency, including, but not limited to, reinstatement, back pay, front pay,
damages, attorneys’ fees or experts’ fees, except with respect to any monetary
recovery under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
the Sarbanes-Oxley Act of 2002 or Section 21F of the Securities Exchange Act of
1934. Executive further agrees that if any person, organization or other entity
should bring a claim against the Releasees involving any matter covered by this
Release, Executive will not accept any personal relief in any such action,
including damages, attorneys’ fees, costs and all other legal or equitable
relief.
Executive further understands that nothing contained herein is intended to
interfere with or discourage Executive’s good faith disclosure to any
governmental entity regarding possible legal violations or otherwise testifying
or participating in any investigation or proceeding by any governmental
authorities regarding possible legal violations, and nothing contained herein
waives or releases Executive’s right to receive money for disclosing such
information to a government agency. Executive further understands that Executive
will not be subject to retaliation by the Company for a disclosure made pursuant
to this paragraph.
6.ADEA/OWBPA Waiver and Acknowledgement. Executive and the Company desire and
intend that this Release comply with the terms of the Older Workers’ Benefit
Protection Act. Accordingly, Executive acknowledges that Executive has been
advised of the following rights:
(a)
Executive understands that state and federal laws, including the AGE
DISCRIMINATION IN EMPLOYMENT ACT, prohibit employment discrimination based upon
age, sex, race, color, national origin, ethnicity, religion, or disability.
Executive further understands and agrees that, by signing this Release,
Executive agrees to waive any and all such claims and releases the Company from
any and all such claims.

(b)
Executive acknowledges that Executive has been advised in writing to consult
with an attorney and has been provided with a reasonable opportunity to consult
with an attorney concerning the terms and conditions of this Release prior to
signing this Release, which contains a general release and waiver of claims.

(c)
Executive acknowledges that the Severance Benefits being provided to Executive
pursuant to the terms of the Transition Agreement constitute benefits to which
Executive otherwise would not be entitled, and that Executive has been provided
with adequate and valuable consideration for signing this Release.

(d)
Executive acknowledges that Executive has at least TWENTY-ONE (21) DAYS after
receiving this Release to consider whether to sign this Release.

(e)
Executive acknowledges that, in the event that Executive signs this Release,
Executive has another SEVEN (7) DAYS to revoke it. To revoke this Release,
Executive must deliver a written notice of revocation to Mr. Scott E. Wahlstrom,
Executive Vice President-Human Resources, Wabtec Corp., 1001 Air Brake Avenue,
Wilmerding, Pennsylvania 15148, prior to 5 PM Eastern Time on the seventh day
after signing this Release. THIS RELEASE SHALL NOT BECOME EFFECTIVE UNTIL AFTER
THE EXPIRATION OF THIS SEVEN (7) DAY PERIOD.

7.    Governing Law. This Release will be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without giving
effect to any choice of law or conflicting provision or rule (whether of the
Commonwealth of Pennsylvania or any other jurisdiction) that would cause the
laws of any jurisdiction other than the Commonwealth of Pennsylvania to be
applied. In furtherance of the foregoing, the internal law of the Commonwealth
of Pennsylvania will control the interpretation and construction of this
Release, even if under such jurisdiction’s choice of law or conflict of law
analysis, the substantive law of some other jurisdiction would ordinarily apply.
Further, to the extent that Executive or the Company is required to initiate
legal action to enforce any right or obligation under this Release, Executive
and the Company agree that any such litigation shall be filed and determined by
the United States District Court for the Western District of Pennsylvania or the
Court of Common Pleas for Allegheny County; and both Executive and the Company
consent to the exclusive personal jurisdiction of such courts.
8.    Severability. The provisions of this Release are severable, and if any
part or portion of it is found to be unenforceable, the other paragraphs shall
remain fully valid and enforceable. The waiver of a breach of any of the
provisions of this Release shall not operate or be construed as a waiver of any
other provision of this Release or a waiver of any subsequent breach of the same
provision.
9.    Voluntary Execution. Executive acknowledges that Executive is executing
this Release voluntarily and of Executive’s own free will and that Executive
fully understands and intends to be bound by the terms of this Release. Further,
Executive acknowledges that Executive received a copy of this Release on April
24, 2019, that Executive has carefully read and fully understands all of the
provisions and effects of this Release; that Executive has been advised to
consult with an attorney prior to executing this Release; that Executive
participated in the creation of and is voluntarily entering into this Release;
and that neither the Company nor its agents or attorneys have made any
representations or promises as to the terms or effects of this Release other
than those contained in this Release.
10.No Assignment of Claims. Executive represents and warrants that Executive has
not previously assigned or purported to assign or transfer to any person or
entity any of the claims or causes of action herein released.
THIS RELEASE SHALL BECOME EFFECTIVE AND ENFORCEABLE ON THE EIGHTH DAY FOLLOWING
ITS EXECUTION BY EXECUTIVE, PROVIDED HE DOES NOT EXERCISE HIS RIGHT OF
REVOCATION AS DESCRIBED ABOVE. IF EXECUTIVE FAILS TO SIGN AND DELIVER THIS
RELEASE OR REVOKES HIS SIGNATURE, THIS RELEASE WILL BE WITHOUT FORCE OR EFFECT,
AND EXECUTIVE SHALL NOT BE ENTITLED TO THE SEVERANCE BENEFITS.
[Signature on Following Page]



IN WITNESS WHEREOF, Executive has executed and delivered this Release on the
date set forth below.


Dated: _____________________________        _________________________________
Name: Raymond T. Betler


Acknowledged and Agreed:


WESTINGHOUSE AIR BRAKE
TECHNOLOGIES CORPORATION


By:__________________________
Name: Scott E. Wahlstrom
    Title: Executive Vice President, Human Resources







Exhibit B
Severance Benefits
1.
On January 2, 2020, the Company shall pay to Executive a lump sum cash amount
equal to $5,000,000, which equals two times the sum of (a) Executive’s annual
Base Salary of $1,250,000 and (b) Executive’s target bonus amount for fiscal
year 2018, which was $1,250,000.

2.
Executive shall be entitled to continue participation in the Company’s
healthcare plan for a period of 24 months following the Date of Termination.
During such period, the Company will pay the same portion of Executive’s
premiums as it pays for similarly situated active employees, and such premiums
paid with respect to Executive will be treated as taxable to Executive in
accordance with applicable law. Executive’s continued eligibility to participate
in the Company’s healthcare plan following the Date of Termination will count
towards, and run concurrently with, the Company’s obligation to provide
Executive with COBRA continuation coverage under Section 4980B of the Internal
Revenue Code and Sections 601-607 of the Employee Retirement Income Security Act
of 1974, as amended.

3.
The nonstatutory stock options granted to Executive on February 10, 2015,
February 9, 2016, February 7, 2017, February 6, 2018 and March 6, 2019 (itemized
below) shall be fully vested and exercisable as of June 30, 2019, and shall, in
accordance with Section 5.8(b) of the Equity Plan, be exercisable at any time
prior to July 1, 2020.

Date of Grant
Total Number of Unexercised Shares Subject to the Stock Option as of the
Effective Date
Total Number of Unvested Shares Subject to the Stock Option as of the Effective
Date
February 10, 2015
2,750
0
February 9, 2016
8,050
4,025
February 7, 2017
7,875
5,250
February 6, 2018
14,000
10,500
March 6, 2019
14,000
14,000
Total
46,675
33,775



4.
The shares of common stock of the Company subject to Restricted Stock Agreements
granted to Executive on February 9, 2016, December 13, 2016, February 7, 2017,
February 6, 2018 and March 6, 2019 (itemized below) shall be fully vested as of
June 30, 2019.

Date of Grant
Total Number of Unvested Shares Subject to the Restricted Stock Award as of the
Effective Date
February 9, 2016
4,025
December 13, 2016
10,000
February 7, 2017
5,250
February 6, 2018
10,500
March 6, 2019
10,000
March 6, 2019
14,000
Total
53,775



5.
With respect to the performance units of the Company granted to Executive on
February 7, 2017, February 6, 2018 and March 6, 2019 (itemized below)
(collectively, the “Performance Units”), Executive will be entitled to receive,
at such time that the Performance Units would otherwise be paid under the terms
of the applicable award agreement and the Equity Plan governing such Performance
Units, a number of shares of common stock of the Company equal to the product of
(A) the total number of Performance Units Executive would have earned based on
actual performance assuming Executive remained employed through the end of the
applicable performance cycle (or, if a Section 11 Event (as defined in the
Equity Plan) occurs prior to the end of the applicable performance cycle, the
total number that would have been considered earned under the applicable award
agreement as a result of the Section 11 Event), multiplied by (B) a fraction
(the “Proration Fraction”), the numerator of which is the total number of whole
months that have elapsed during the applicable performance period through the
Date of Termination and the denominator of which is 36.

Date of Grant
Total Number of Performance Units Subject to the Award at Target Level
Proration Fraction
February 7, 2017
15,000
30/36
February 6, 2018
20,000
18/36
March 6, 2019
20,000
6/36
Total
55,000
 



6.
If Executive dies before all payments due to Executive under this Transition
Agreement have been paid, the amounts remaining due shall be paid to his
surviving spouse (or, if none, his estate), at the same time such amounts would
have otherwise been paid to Executive.

Each payment under this Exhibit B shall be considered a separate payment and not
one of a series of payments for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended.


-1-        
Transition Agreement – Betler
NAI-1507116591v3